929 So. 2d 665 (2006)
Jaime TAYLOR, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-1154.
District Court of Appeal of Florida, Third District.
May 17, 2006.
Bennett H. Brummer, Public Defender, and Shannon P. McKenna, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and Douglas J. Glaid, Assistant Attorney General, for appellee.
Before SHEPHERD and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
SCHWARTZ, Senior Judge.
The defendant was convicted of possession of cocaine. We reject his primary contention for reversal that section 893.101, Florida Statutes (2003), which overruled Chicone v. State, 684 So. 2d 736 (Fla.1996), and eliminated knowledge of the unlawful nature of the offending substance as an element of the crime, is unconstitutional. As was correctly held in Tolbert v. State, 925 So. 2d 1148 (Fla. 4th DCA, 2006), Wright v. State, 920 So. 2d 21 (Fla. 4th DCA 2005), review denied, 915 So. 2d 1198 (Fla.2005), Smith v. State, 901 So. 2d 1000 (Fla. 4th DCA 2005), review denied, No. SC05-1120, 928 So. 2d 336 (April 4, 2006), and Burnette v. State, 901 So. 2d 925 (Fla. 2d DCA 2005), however, it is not.
*666 The other point presents no error.
Affirmed.